Plaintiff's bill should have been dismissed. The decree entered by Judge Brown, upon proofs, is res adjudicata. No new cause for divorce existed. The fact that plaintiff now claims she did not have all her witnesses at the first hearing does not avoid the bar of former adjudication. Cases may not be heard piece-meal. Plaintiff's relief now, if granted, is in effect on the ground that she would have had a decree in the first hearing if she had offered more testimony. We ought not to say that a solemn holding of this court must not be followed in future cases. The former decree against plaintiff was upon the merits, pleaded by defendant in his answer in this case, and the evidence in support thereof should have arrested relief to plaintiff.
Decree should be reversed and bill dismissed, without costs.
CLARK, SHARPE, and FELLOWS, JJ., concurred with WIEST, J. *Page 92